PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                    ______

                      No. 12-2883
                        ______

                JAMES WASHINGTON

                           v.

          SECRETARY PENNSYLVANIA
         DEPARTMENT OF CORRECTIONS;
          THE DISTRICT ATTORNEY OF
         THE COUNTY OF PHILADELPHIA;
          THE ATTORNEY GENERAL OF
         THE STATE OF PENNSYLVANIA,

                       Appellants
                        ______

     On Appeal from the United States District Court
         for the Eastern District of Pennsylvania
                (D.C. No. 2-10-cv-02869)
     District Judge: Honorable Eduardo C. Robreno
                         ______

                 Argued May 15, 2013
Before: SMITH, FISHER and CHAGARES, Circuit Judges.

                 (Filed: August 9, 2013)
Susan E. Affronti, Esq. (ARGUED)
Thomas W. Dolgenos, Esq.
Philadelphia County Office of District Attorney
3 South Penn Square
Philadelphia, PA 19107
      Counsel for Appellants

Amy Coleman (ARGUED)
Adrian N. Roe, Esq.
Charles P. Sapienza, III (ARGUED)
Duquesne University School of Law
632 Fisher Hall
600 Forbes Avenue
Pittsburgh, PA 15282
       Counsel for Appellee
                           ______

                OPINION OF THE COURT
                        ______

FISHER, Circuit Judge.

       This appeal arises out of James Washington’s
collateral attack on his convictions for second-degree murder,
robbery, and criminal conspiracy related to his participation
as the driver in a February 2000 store robbery that resulted in
the deaths of two store employees. Washington contends that
the introduction into evidence of a jointly-tried nontestifying
coconspirator’s confession violated his rights under the
Confrontation Clause when the redacted confession replaced


                              2
Washington’s name with “someone I know” or “the driver.”
A jury found Washington guilty, and Washington pursued all
available direct and collateral state appeals before petitioning
the District Court for a writ of habeas corpus. The District
Court conditionally granted the writ. Washington v. Beard,
867 F. Supp. 2d 701, 703 (E.D. Pa. 2012). Because no
reasonable reading of the Supreme Court’s Confrontation
Clause jurisprudence would permit the introduction of the
redacted confession allowed in this case, we will affirm.

                               I.

                              A.

       At trial, the Commonwealth introduced evidence
establishing that James Taylor, one of Washington’s friends,
was hired as a stockperson at a Dollar Express Store in
Philadelphia in January 2000. Taylor observed that manager
Gertrude Ritterson routinely arrived at the store at 5:00 a.m.
and she would regularly smoke a cigarette on the back of the
loading dock with the garage door open half-way before
attending to her duties. Taylor also noted that the store
contained a safe in the office and employed no guards, video
cameras, or other security measures – making it an “easy
target” for his friends Washington, Willie Johnson, and
Romont Waddy to rob.

       On the night of February 23, 2000, the four men met at
Waddy’s home to plan the robbery, which they intended to
carry out the next day. Johnson carried the gun they planned
to use. In the morning, Washington drove the group to the
store. Washington and Taylor remained in the car while

                               3
Waddy and Johnson entered, carrying tools needed to open a
safe. Waddy and Johnson confronted Ritterson and another
employee. Johnson then fired bullets through the heads of
Ritterson and the other employee.

       Washington heard the shots and ran into the store,
where he helped remove $750 from the safe. Waddy filled a
trash bag with items from the store to sell. Washington,
Johnson, and Waddy then returned to the car, where Taylor
asked why they had shot the employees. Johnson complained
about the small amount of money collected from the store and
handed $50 to Waddy and $200 to Washington. Taylor did
not take any of the money.

        Shortly after the incident, Taylor learned that the
police had designated him a person of interest.            He
surrendered to police and gave a statement. He also agreed to
testify against the other men in exchange for a sentence of 55
to 110 years’ imprisonment. Additionally, Waddy gave a
statement to police on March 5, 2000.

                              B.

       Johnson, Waddy, and Washington were tried together
before a jury in the Court of Common Pleas of Philadelphia
County in October and November 2001. Taylor’s testimony
at trial on October 25, 2001 identified all of the
coconspirators and discussed in detail their roles in the crime.
Taylor clearly and repeatedly identified Washington as the
driver of the car:




                               4
      “Q: What was Jiz [a nickname for Washington]
      or James Washington to do?

      A: Just to drive.

      Q: Why was that?

      A: Because he was the only one with a car.

      ...

      A: Willie sat in the front, I sat in back of Willie,
      Romont sat back of Jiz, Jiz was the driver.”

App. at 179, 181. On cross-examination, Washington’s
counsel pointed out significant inconsistencies in Taylor’s
story, as well as Taylor’s history of drug and alcohol abuse
and admittedly heavy impairment from drugs at the time of
the incident.

       On October 29, the jury heard a redacted version of
Waddy’s confession, relayed to them as part of the testimony
of Detective John Cummings. Over Washington’s objection1
that the redaction transparently referred to Washington, the



      1
         After Taylor’s testimony and before the reading of
Waddy’s confession, Washington’s trial counsel stated in an
objection to the redaction that Washington was “the only
person that’s been identified as the driver. I think it’s
tantamount to using his name.” App. at 238.


                               5
trial judge gave a limiting instruction2 and then allowed the
detective read the redacted statement in response to questions
from the prosecutor.3 The jury never saw the original or the
redacted copy. Cummings’s reading deleted all the names
and nicknames of the defendants, which were replaced with

       2
         The judge told the jury, “Ladies and gentlemen, the
statement of Romont Waddy which was given to Detective
Cummings on March 5th may soon be read to you. I caution
you that you may consider the statement given by Mr. Waddy
as evidence relating only to his guilt or non-guilt and not as
evidence concerning the guilt or non-guilt of any other
defendant.” App. at 266.
       3
        Officer Cummings’s account of Waddy’s questioning
by police included:

       “Question: How long have you know the driver of the
car you were in.
       Answer: For a long time, like ten years.
       Question: I’m showing you a photo. Do you recognize
this person.
       Answer: Yes, that’s the driver.
       ...
       [Here, the testifying officer indicates that Waddy
signed a photo of the driver.]
       ...
       Question: Where does the driver live.
       Answer: He was staying with his mom in Hill Creek.”

App. at 270 (errors in the original).

                                6
words such as “someone I know,” “the other guy,” “the
driver,” “the guy who went into the store,” and “the shooter.”
The statement contained no reference to Washington by name
or nickname.

       Washington argued before the jury that he could not be
guilty because he had an alibi for the time of the robbery,
which he contended he had spent visiting his father in the
hospital. Conflicting evidence from the paramedics who had
retrieved Washington’s father at home to transport him to the
hospital, neighbors, and other family members who had
visited the hospital cast some doubt on the veracity of
Washington’s claims.

       The jury found Washington guilty. The trial judge
sentenced Washington to two consecutive life terms of
imprisonment for the murders and a concurrent term of ten to
twenty years’ imprisonment for conspiracy. For sentencing
purposes, the robbery conviction merged.

       The Superior Court of Pennsylvania affirmed
Washington’s conviction on direct appeal, and the Supreme
Court of Pennsylvania denied Washington’s direct appeal.
Commonwealth v. Washington, 832 A.2d 545 (Pa. Super. Ct.
2003), cert. denied, 847 A.2d 1285 (Pa. 2004). In January
2005, Washington challenged his convictions under the
Pennsylvania Post Conviction Relief Act (PCRA), 42 Pa.
Cons. Stat. Ann. § 9541, et seq., alleging ineffective
assistance of counsel and various violations of his
constitutional rights. The PCRA court denied his petition,
and the Superior Court affirmed that decision.
Commonwealth v. Washington, 981 A.2d 938 (Pa. Super. Ct.

                              7
2009).     The Pennsylvania Supreme Court denied
Washington’s subsequent appeal.      Commonwealth v.
Washington, 995 A.2d 353 (Pa. 2010).

        On June 14, 2010, Washington filed a federal habeas
petition in the Eastern District of Pennsylvania, which was
initially reviewed by Magistrate Judge Strawbridge.
Washington, 867 F. Supp. 2d at 703. Judge Strawbridge
recommended the denial of the petition on the merits. Before
the District Court, Washington raised eleven objections to the
Magistrate’s Report and Recommendation. Id. at 705. The
District Court sustained objection ten regarding Washington’s
rights under the Confrontation Clause and granted a
conditional writ of habeas corpus. Id. at 709. The
government appeals from that decision.

                              II.

        The District Court had jurisdiction over Washington’s
collateral attack under 28 U.S.C. § 2254.              We have
jurisdiction over this appeal pursuant to 28 U.S.C. § 1291 and
§ 2253(a). Section 2254, as amended by the Antiterrorism
and Effective Death Penalty Act of 1996 (AEDPA), Pub. L.
No. 104-132, 110 Stat. 1214, gives substantial deference to
state trial courts and limits habeas relief to those cases where
the state court’s conclusion was contrary to clearly
established federal law as embodied in the holdings of the
Supreme Court or was an unreasonable application of that
law. See Williams v. Taylor, 529 U.S. 362, 399, 411 (2000)
(noting clearly established federal law is made up of the
Supreme Court’s holdings, but not its dicta). We conduct
plenary review of the District Court’s legal conclusion that

                               8
the state court decision was an unreasonable application of
federal law. See Lambert v. Blackwell, 387 F.3d 210, 231 (3d
Cir. 2004). We presume that the factual findings of the
Pennsylvania Superior Court are correct. See Vazquez v.
Wilson, 550 F.3d 270, 276 (3d Cir. 2008). We perform an
independent analysis as to the harm caused by the error rather
than deferring to the state court’s conclusion. Bond v. Beard,
539 F.3d 256, 276 (3d Cir. 2008).

                             III.

       Washington asked the District Court to set aside his
convictions because evidence introduced at trial violated his
Sixth Amendment right to confront his accuser. We conclude
that the District Court properly granted Washington habeas
relief because (A) the Pennsylvania Superior Court
unreasonably applied clearly established federal law when it
concluded that the trial court had properly admitted into
evidence redacted nontestifying coconspirator testimony and
(B) that error substantially and injuriously affected
Washington’s case.

                             A.

       AEDPA allows federal courts to grant relief from state
court decisions that unreasonably apply federal law.
Williams, 529 U.S. at 407. If “‘fair-minded jurists could
disagree’ on the correctness of the state court’s decision,”
federal habeas relief is precluded. Harrington v. Richter, 131
S. Ct. 770, 786 (2011) (quoting Yarborough v. Alvarado, 541
U.S. 652, 664 (2004)); see also Knowles v. Mirzayance, 556
U.S. 111, 122 (2009) (quoting 28 U.S.C. § 2254(d)(1)) (“[I]t

                              9
is not ‘an unreasonable application of’ ‘clearly established
Federal law’ for a state court to decline to apply a specific
legal rule that has not been squarely established by [the
Supreme] Court.”). When a rule is general rather than
specific, courts have “more leeway” in making case-by-case
determinations. Yarborough, 541 U.S. at 664. The District
Court concluded that the Pennsylvania Superior Court had
unreasonably applied clearly established federal law by
drawing a bright-line rule that excluded from Confrontation
Clause protection any confession that only becomes
incriminating when linked to other evidence introduced at
trial. Washington, 867 F. Supp. 2d at 707. We agree.

       On the use of a nontestifying codefendant’s statement
incriminating another defendant, Bruton v. United States, 391
U.S. 123 (1968), Richardson v. Marsh, 481 U.S. 200 (1987),
and Gray v. Maryland, 523 U.S. 185 (1998), lay out the
federal law as articulated by the Supreme Court. Bruton held
that a criminal defendant is deprived of his right to
confrontation when a nontestifying codefendant’s confession
names him, regardless of whether the judge has given the jury
a limiting instruction. 391 U.S. at 126. Although juries are
generally presumed able to follow instructions about the
applicability of the evidence, the Court in Bruton determined
that a nontestifying codefendants’ confession that names the
defendant poses too great a risk that the jury will use the
evidence to determine the guilt or non-guilt of someone other
than the confessor. Id. at 135.

      In Richardson, the Court applied Bruton to a
codefendant’s confession that had been redacted to eliminate
any indication that anyone other than the speaker had

                             10
participated in the crime. 481 U.S. at 203. The Court held
that the introduction of a redacted nontestifying codefendant
statement that eliminates “not only the defendant’s name, but
any reference to his or her existence” does not violate the
Confrontation Clause because jurors are more likely to be
able to follow a limiting instruction when “the confession was
not incriminating on its face, and became so only when linked
with evidence introduced later at trial” than they would be in
cases like Bruton where the codefendant is facially implicated
in the confession. Id. at 208.

       In Gray, the Court considered a redaction that replaced
the defendant’s name with a deletion mark and held that
obvious deletions that alert the jury to a redaction violate the
Confrontation Clause because they encourage jurors to
speculate about the reference and are accusatory in a way
similar enough to the direct implication in Bruton to merit the
same result. See 523 U.S. at 195 (quoting Richardson, 481
U.S. at 209) (“[T]he redacted confession with the blank
prominent on its face, in Richardson’s words, ‘facially
incriminat[es]’ the codefendant. Like the confession in
Bruton itself, the accusation that the redacted confession
makes ‘is more vivid than inferential incrimination, and hence
more difficult to thrust out of mind.’”).

       The Superior Court opinion demonstrates that it
recognized and considered the correct holdings of the
Supreme Court in reaching its decision. App. at 72-73.
Nonetheless, we conclude that the Superior Court
unreasonably applied those holdings to the facts of
Washington’s case because it ignored Gray’s admonition to
look to the kind rather than the mere fact of inference. As we

                              11
will explain, the result in this case – where the trial court
allowed a redaction that was plainly transparent at the time
the testimony was given – demonstrates the absurdity of a
bright-line interpretation of Richardson.

       In its brief discussion of the issue, the Superior Court
held in this case that its previous precedent fully foreclosed
Washington’s claim that replacing his name with “someone I
know” or “the driver” violated his rights under the
Confrontation Clause.         See App. at 72-73 (citing
Commonwealth v. Travers, 768 A.2d 845 (Pa. 2001)). In
Travers, the Pennsylvania Supreme Court held that a
redaction referring to the codefendant as “the other man” did
not offend the Confrontation Clause because it was not
“powerfully incriminating on its face.” 768 A.2d at 851.
According to the Travers court, Richardson limited the
Bruton rule and “expressly rejected the theory of contextual
implication, recognizing the important distinction between
co-defendant confessions that expressly incriminate the
defendant and those that become incriminating only when
linked to other evidence properly introduced at trial.”
Travers, 768 A.2d at 848. Consequently, the Superior Court
explained that Travers disposed of Washington’s claim
because Washington’s “identity was indeed only clarified by
Taylor’s testimony, a curative instruction was given, and the
redaction of Waddy’s statement was proper in and of itself.”
App. at 73.

      The Commonwealth urges us to treat this case as one
about the propriety of redactions that employ neutral
pronouns and phrases, a method about which we and other
Courts of Appeals have noted that the Supreme Court has

                              12
expressed no opinion. Vazquez, 550 F.3d at 279; see also,
e.g., Spears v. Mullin, 343 F.3d 1215, 1232 (10th Cir. 2003)
(noting lack of Supreme Court guidance directly on point and
upholding redaction wherein an officer paraphrased the
codefendant statement, replacing names with “others” or
“they”); McGhee v. Yukins, 229 F.3d 506, 512 (6th Cir.
2000); United States v. Edwards, 159 F.3d 1117, 1125 (8th
Cir. 1998).

        To that end, the Commonwealth argues that given the
lack of explicit instruction from the Supreme Court, the
differing decisions among the lower courts demonstrates that
the Superior Court applied Bruton and its progeny within the
range of reasonable opinions. See Harrington, 131 S. Ct. at
786. As evidence of the wide range of acceptable options, the
government points to other Courts of Appeals that have
interpreted Gray as permitting redactions (accompanied by a
limiting instruction) that employ neutral pronouns and
phrases. See, e.g., United States v. Lighty, 616 F.3d 321, 376-
79 (4th Cir. 2010) (approving redaction that replaced names
with “three other people” because the confession itself gave
no way to identify them); United States v. Vasilakos, 508 F.3d
401, 407 (6th Cir. 2007) (approving redaction with “another
person” or “another individual”); United States v. Logan, 210
F.3d 820, 821-22 (8th Cir. 2000) (considering redaction
without regard to other evidence and approving neutral-
pronoun redactions). The Commonwealth also notes that
Gray cited approvingly to Sixth and Second Circuit opinions
that had approved redactions that replaced a codefendants
name with “someone” and “all three of us.” See United
States v. Garcia, 836 F.2d 385 (8th Cir. 1987); Clark v.


                              13
Maggio, 737 F.2d 471 (5th Cir. 1984). Furthermore, the
Commonwealth argues that the redaction of Waddy’s
statement is acceptable because Gray explicitly stated that
“me and a few other guys” would be acceptable and, although
the District Court expressed concern that the redaction made
reference to Washington’s role in the conspiracy, nothing in
Supreme Court precedent specifically bans this practice.
Other courts have approved similar alterations that make
reference to roles. See, e.g., United States v. Green, 648 F.3d
569, 575-76 (7th Cir. 2011) (approving the replacement of
codefendant’s name with “the strawbuyer,” but noting that the
redaction came “very close to the Bruton line”); United States
v. Yousef, 327 F.3d 56, 149 (2d Cir. 2003) (approving the
replacement of codefendant’s name with “my neighbor”).

        We have no doubt that redactions replacing names
with neutral pronouns and phrases will often fit comfortably
within the range of acceptable approaches outlined by Bruton,
Richardson, and Gray. This is not one of those cases. The
Superior Court applied a blanket rule, derived from Travers,
that any redaction that would require a juror to consider an
additional piece of information outside the confession in
order to identify the coconspirator being referred to
automatically falls inside the realm of Richardson. This is
not a reasonable view of the law.

        In Richardson, the Supreme Court distinguished the
redacted confession from the unredacted confession that had
been used in Bruton, because the Bruton confession “had
expressly implicated” the defendant and “at the time that
confession was introduced there was not the slightest doubt
that it would prove ‘powerfully incriminating.’” 481 U.S. at

                              14
208 (quoting Bruton, 391 U.S. at 135). The Richardson
confession, on the other hand, “was not incriminating on its
face, and became so only when linked with evidence
introduced later at trial.” Id. The Richardson Court reasoned
that:

      “w]here the necessity of such linkage is
      involved, it is a less valid generalization that the
      jury will not likely obey the instruction to
      disregard the evidence. Specific testimony that
      ‘the defendant helped me commit the crime’ is
      more vivid than inferential incrimination, and
      hence more difficult to thrust out of mind.
      Moreover, with regard to such an explicit
      statement the only issue is, plain and simply,
      whether the jury can possibly be expected to
      forget it in assessing the defendant’s guilt;
      whereas with regard to inferential incrimination
      the judge’s instruction may well be successful
      in dissuading the jury from entering onto the
      path of inference in the first place, so that there
      is no incrimination to forget. In short, while it
      may not always be simple for the members of a
      jury to obey the instruction that they disregard
      an incriminating inference, there does not exist
      the overwhelming probability of their inability
      to do so that is the foundation of Bruton’s
      exception to the general rule.

      Even more significantly, evidence requiring
      linkage differs from evidence incriminating on
      its face in the practical effects which application

                              15
       of the Bruton exception would produce. If
       limited to facially incriminating confessions,
       Bruton can be complied with by redaction—a
       possibility suggested in that opinion itself. If
       extended to confessions incriminating by
       connection, not only is that not possible, but it
       is not even possible to predict the admissibility
       of a confession in advance of trial. The
       ‘contextual implication’ doctrine articulated by
       the Court of Appeals would presumably require
       the trial judge to assess at the end of each trial
       whether, in light of all of the evidence, a
       nontestifying codefendant’s confession has been
       so ‘powerfully incriminating’ that a new,
       separate trial is required for the defendant. This
       obviously lends itself to manipulation by the
       defense—and even without manipulation will
       result in numerous mistrials and appeals.”

Id. at 208-09 (internal citations omitted).

       The Gray Court recognized, however, that this
reasoning could not apply equally to all inferences. In
distinguishing the case from Richardson, the Court examined
the effect of redactions that incriminate inferentially:

       “But inference pure and simple cannot make the
       critical difference, for if it did, then Richardson
       would also place outside Bruton’s scope
       confessions that use shortened first names,
       nicknames, descriptions as unique as the ‘red-
       haired, bearded, one-eyed man-with-a-limp,’

                               16
       and perhaps even full names of defendants who
       are always known by a nickname. This Court
       has assumed, however, that nicknames and
       specific descriptions fall inside, not outside,
       Bruton’s protection. . . . Richardson must
       depend in significant part upon the kind of, not
       the simple fact of, inference. Richardson’s
       inferences involved statements that did not refer
       directly to the defendant himself and which
       became incriminating ‘only when linked with
       evidence introduced later at trial.’         The
       inferences at issue here involve statements that,
       despite redaction, obviously refer directly to
       someone, often obviously the defendant, and
       which involve inferences that a jury ordinarily
       could make immediately, even were the
       confession the very first item introduced at
       trial.”
523 U.S. at 195-96 (citations omitted).4

       4
         We reject the assertion that this reasoning represents
non-binding dicta that cannot constitute clearly established
federal law. See Williams v. Taylor, 529 U.S. 362, 399, 411
(2000) (clearly established federal law includes the Supreme
Court’s holdings, but not its dicta); see also Kastigar v.
United States, 406 U.S. 441, 454-55 (1972) (“[B]road
language” that was “unnecessary to the Court’s decision . . .
cannot be considered binding authority.”). Distinguishing
Richardson was necessary and central to the result in Gray v.
Maryland, 523 U.S. 185, 195-96 (1998).

                              17
       The Commonwealth urges us to read Gray narrowly
and avoid looking at “all the evidence admitted at trial”
because Gray was simply disapproving the kind of inferences
required to link Kevin Gray to the word “deleted.” Here, the
Commonwealth misstates the argument against it. In fact, we
need not look at “all the evidence,” which would require trial
courts to somehow look ahead through future testimony in
order to make a Bruton ruling. The question here turns on
what information was available to the trial court before it
overruled Washington’s objection, instructed the jury, and
allowed Detective Cummings to read Waddy’s confession.
Taylor had already testified four days earlier, naming
Washington as “the driver.”5 It should have been apparent “at
the time that confession was introduced there was not the
slightest doubt that it would prove powerfully incriminating.”
Richardson, 481 U.S. at 208. The problems with Waddy’s
confession were immediately obvious before the jury heard
the statement and did not become so only “when linked with
evidence introduced later at trial.” Id. (emphasis added).

       The problem with Waddy’s confession becomes more
apparent upon consideration of how the inferences in these
cases actually work. In Gray, the Court guarded against the
negative conclusions jurors might draw from a blank or
deletion marking, which would alert them to the fact that a
redaction had occurred and raise suspicions that the change
      5
         Taylor testified on October 25, and Detective
Cummings read Waddy’s statement to the jury on October 29.
During the period between those days, the jury heard
testimony for approximately three hours on October 26.


                             18
had been made to protect someone: the codefendant. But the
Court also identified other kinds of inferences that would
allow a jury to so easily connect a redaction with a particular
person that the redaction would be tantamount to using the
codefendant’s name in violation of Bruton. For example, the
Court specifically noted that physical descriptions would
violate Bruton; after all, the jury would need to only look to
counsel table to find someone who matched. But appearance,
as the Gray dissent points out, is not “evidence” that would
be included in Richardson’s admonition against considering
“evidence introduced later at trial.” See 523 U.S. at 201-02
(Scalia, J., dissenting) (“Since the defendant’s appearance at
counsel table is not evidence, the description ‘red-haired,
bearded, one-eyed man-with-a-limp,’ would be facially
incriminating – unless, of course, the defendant had dyed his
hair black and shaved his beard before trial, and the
prosecution introduced evidence concerning his former
appearance.”).

       Nicknames, which the Court has assumed fall within
the protection of Bruton, provide perhaps the best analogy to
Washington’s case. The connection between a defendant and
a nickname (other than a simple shortening of a given name)
requires extrinsic evidence to incriminate. Without that
additional piece of information, a confession containing a
nickname would not be incriminating. And, unlike physical
appearance, the link often would be provided by “evidence.”
In this case, for example, Taylor testified both that
Washington was “the driver” and that he went by the
nickname “Jiz.” Clearly, Supreme Court precedent would not
permit a redaction that replaced Washington’s name in


                              19
Waddy’s confession with “Jiz.” Given that “the Driver” and
“Jiz” both incriminate Washington because of pieces of
information that earlier testimony had made readily available
to the judge and jury before Waddy’s confession was
admitted, there does not seem to be a principled distinction
between a redaction that identifies Washington as “the driver”
and one that refers to him as “Jiz.”

       The inference connecting the defendant and confession
in Richardson worked differently. There, the confession gave
no indication that Marsh was in the car as the coconspirators
discussed the murder. 481 U.S. at 203-04. Later at trial,
Marsh testified that she was in the car but did not hear the
discussion. Id. Considering all the evidence, the jury could
have concluded that Marsh knew in advance about the
murder, since she had placed herself in the car, but that would
require the jury to come to a number of conclusions from the
facts – for example, that Marsh could not have been where
she said she was and not have heard the conversation
described in the confession.

       We recognize that the Gray Court described the kind
of inferences covered by Bruton as those that “a jury
ordinarily could make immediately, even were the confession
the very first item introduced at trial.” 523 U.S. at 196
(emphasis added). Clearly, limiting the relevant inferences in
this manner takes Taylor’s testimony out of consideration.
But this statement is best understood in light of the sentences
that immediately follow, noting that such a limitation
addresses the policy concerns raised in Richardson that
allowing consideration of all the evidence would make it
impossible for courts to know before a trial’s conclusion

                              20
which redactions would be acceptable – effectively requiring
the severance of all trials where this kind of confession would
be introduced. That consideration is not relevant here, given
that the trial judge had the needed information and could have
ordered changes to the redaction based on Taylor’s testimony
before the jury heard Waddy’s confession.

        In sum, no reasonable reading of Bruton, Richardson,
and Gray can tolerate a redaction that the trial judge knew at
the time of introduction would be transparent to the jurors.
Taylor’s testimony clearly and explicitly identified
Washington as the driver. Replacing Washington’s name
with “the driver” was, as counsel stated, tantamount to using
Washington’s name and cannot be allowed to stand, even in
light of AEDPA’s deferential standard of review.

       While we recognize that only the holdings of the
Supreme Court bind us in this posture, we note that this
decision comports with our other recent opinions explaining
the reasonable range of application of the Supreme Court’s
Bruton jurisprudence. In Vazquez, the redacted confession
implicated two others in the crime, one of whom the
confessor referred to as “[his] boy” and “the other guy.” 550
F.3d at 274. Although we acknowledged that these terms
might usually satisfy Bruton, we criticized the Pennsylvania
court’s categorical approval of neutral-pronoun redactions
and held that “using a bright line is ‘an unreasonable
application of clearly established Federal law under the
decisions of the Supreme Court of the United States’ given
the necessity of determining how strongly a codefendant’s
statement implicates the defendant and the likelihood that it
would be disregarded by the jury.” Pabon v. Mahanoy, 654

                              21
F.3d 385, 395 (3d Cir. 2011) (describing Vazquez and
granting certificate of appealability on Bruton question).6
Since the briefing began in this case, we have reaffirmed in
Eley v. Erickson our view that the application of a bright-line
rule to neutral redactions unreasonably applies federal law.
See 712 F.3d 837, 861 (3d Cir. 2013). Although AEDPA
demands that we look to Supreme Court precedent and not
our own holdings in answering the Confrontation Clause
question presented here, the reasoning we explained in
Vazquez and Eley about the shorthand approach the

       6
           The Commonwealth argues that Vazquez, to the
extent that it explains how we have viewed Supreme Court
precedent in the past, can be distinguished on its facts. In
Vazquez, the trial court allowed the prosecutor to emphasize
before the jury that the confessor had in fact identified the
other men involved to police, making the facts that he had
named names and that his statement had been redacted
transparent in violation of Gray. Vazquez v. Wilson, 550 F.3d
270, 274-75 (3d Cir. 2008). Additionally, the prosecutor and
a witness broke redaction during the trial. Id. The jury
clearly drew inferences from the evidence and events at trial,
as questions from the jury during deliberations revealed that
they believed the statement referred to Vazquez as the
shooter. Nonetheless, the Commonwealth misrepresents
Vazquez’s holding.         The Vazquez court specifically
disclaimed that these facts had impacted its holding, noting
that its decision was based on the record before the trial judge
at the time the redacted confession was admitted and not on
events that occurred later at trial. Id. at 277.


                              22
Pennsylvania Superior Court has taken in following Travers
has equal application to this case. Clearly, neutral pronoun
and phrase redactions will often meet the standards laid out in
Bruton, Richardson, and Gray. But Washington’s case
presents some of the unusual circumstances where a facially
neutral redaction cannot reasonably be viewed as satisfying
the Confrontation Clause – illustrating how the bright-line
rule adopted by the Superior Court proves inadequate to
protect codefendants’ rights. The course taken by the trial
court posed an obvious and serious risk that the jury would,
contrary to the instruction it received, weigh Waddy’s
confession in its determination of Washington’s guilt or non-
guilt. Therefore, despite the large measure of deference we
owe to the state courts, we conclude that the Superior Court
unreasonably applied clearly established federal law.

                              B.

       Because     the    Pennsylvania      Superior     Court
unreasonably applied clearly established federal law, we next
consider whether the Confrontation Clause error had the
“substantial and injurious effect” on Washington’s case
required to merit relief. Fry v. Pliler, 551 U.S. 112, 121-22
(2007). If we were to conclude that the error did not
influence the jury or that it had “but very slight effect,” we
would uphold the judgment. See Adamson v. Cathel, 633
F.3d 248, 260 (3d Cir. 2011) (finding an error not
substantially injurious where there was “overwhelming”
evidence as to the crime itself, but not as to Adamson’s
involvement). But “grave doubt” about the effect of the error
means “we must conclude that the error was not harmless.”
Id.; see also Fry, 551 U.S. at 121 n.3 (citing O’Neal v.

                              23
McAninch, 513 U.S. 432, 435 (1995)). We perform an
independent analysis as to the harm caused by the error rather
than deferring to the state court’s conclusion. Bond, 539 F.3d
at 276 (holding that error did not have a substantial and
injurious effect where an independent eyewitness had
identified petitioner and petitioner had confessed, though he
later argued his confession was coerced).

       The District Court concluded that the Confrontation
Clause error substantially injured Washington because the
only significant evidence against him came from Taylor’s
testimony. Washington, 867 F. Supp. 2d at 709. According
to the District Court, Taylor’s testimony suffered from
substantial credibility problems, both because of his history of
drug and alcohol abuse and because of his possible incentive
as a participant in the crime to distort the story to his own
benefit at trial. Id. Washington adds that Taylor lied
repeatedly to police during questioning and in earlier judicial
proceedings and analogizes his case to Vazquez, where we
held that the Bruton violation had caused a substantial and
injurious effect on the trial despite the existence of other,
often contradictory, evidence at trial that implicated Vazquez
beyond the coconspirator confession, including fingerprint
evidence. See Vazquez, 550 F.3d at 282-83.

       The Commonwealth offers several reasons why the
redaction error cannot have caused a substantial and injurious
effect. First, the Commonwealth argues that the error could
not have been sufficiently consequential given the
government’s relatively light evidentiary burden: to convict
Washington of second-degree murder, the government needed
only to show that Washington took part in the robbery. See

                              24
18 Pa. Cons. Stat. § 2502(b). The Commonwealth describes
Washington’s complaint as having been identified as the
driver and argues that this could have no impact because the
government did not need to prove any particular role for him
to be found guilty – only that he was involved in the robbery.
This argument dramatically underplays the effect of Waddy’s
confession. At trial, Washington challenged the truthfulness
of Taylor’s statement and attempted to support this argument
during cross-examination by identifying a number of reasons
why the jury could question Taylor’s truthfulness. Waddy’s
statement accusing “the driver” stood before the jury with no
opportunity for rebuttal, providing corroboration for Taylor’s
claims without the liability of Taylor’s drug use and
impairment at the times of the events in question or his
history of changing his story about the robbery.

       Second, the Commonwealth argues that Waddy’s
statement cannot have had a substantial and injurious effect
because Taylor’s testimony standing alone provided all the
evidence against Washington the government needed.
Acknowledging some of the problems with Taylor’s
testimony, the Commonwealth maintains that Taylor’s
testimony alone still would have been dispositive because
Taylor consistently stated Washington’s role, despite
changing on other issues, and provided sufficient evidence to
meet the relatively low factual requirements of second-degree
murder. Taylor’s testimony about other issues, but not
Washington’s role, was corroborated by other witnesses.

       The trial judge, in a ruling assessing the weight and
sufficiency of the evidence after trial, called the evidence
against Washington “credible and essentially uncontradicted.”
25
Ohio App. at 84. The Commonwealth contends that this factual
finding, to the extent that the evidence against Washington
includes Taylor’s testimony, binds us and should have
prevented the District Court from basing its conclusion on the
potential problems with Taylor’s testimony that the jury could
have identified.       See 28 U.S.C. § 2254(e)(1) (“[A]
determination of a factual issue made by a State court shall be
presumed to be correct. The applicant shall have the burden
of rebutting the presumption of correctness by clear and
convincing evidence.”); Marshall v. Lonberger, 459 U.S. 422,
434 (1983) (“28 U.S.C. § 2254(d) gives federal habeas courts
no license to redetermine credibility of witnesses whose
demeanor has been observed by the state trial court, but not
by them.”). But AEDPA’s high standard of deference does
not apply to our analysis of the error’s impact. Bond, 539
F.3d at 276. At Washington’s trial, Taylor’s credibility was
an issue before the jury. Our task is to determine whether
Waddy’s confession had a substantial and injurious effect on
the decision made by the jury. The trial court’s determination
post-trial that the evidence had been sufficient to convict is
not the relevant consideration.

       Finally, the Commonwealth contends that the error
could not have substantially injured Washington because he
provided a “weak” rebuttal of character evidence from family
members and a “hopelessly contradictory” alibi. At trial,
testimony from family members and the paramedics who
brought Washington’s father to the hospital presented
conflicting timelines about when Washington was with his
father. But the fact that Washington’s alibi evidence may not
have been conclusive does not ultimately answer the question


                              26
before us. The Commonwealth had the burden of proving
Washington’s guilt beyond a reasonable doubt, and
Washington’s trial strategy included raising doubts about the
credibility of Taylor’s testimony. Because of the way it was
redacted, Waddy’s confession undercut that effort by
appearing to corroborate Taylor’s evidence about “the
driver.”

       Ultimately, Washington has shown enough of a
probable impact on the jury to create “grave doubt” about the
consequences of the Confrontation Clause error. Adamson,
633 F.3d at 260. We therefore conclude that the Superior
Court erred on the Confrontation Clause issue and that such
error was sufficiently injurious to warrant relief.

                            IV.

       For the foregoing reasons, we will affirm the June 7,
2012 order of the District Court. Consistent with that order,
the Commonwealth of Pennsylvania shall either release or
retry Washington within 120 days of entry of this order.7




      7
         The Duquesne Law School Federal Practice Clinic
ably represented Washington in this appeal. We thank the
students and the law school for their service.


                             27